Gildebsleeve, J.
The pleadings are oral. The complaint is “ wrongful detention, money had and received.” The answer is a “ general denial.” The facts appear to be substantially as follows: The plaintiff desired to bring an action for slander against one Ernest Smith. The defendant is a lawyer, and plaintiff called at his office, and gave him, as defendant swears, the following written retainer, viz.: “ I hereby retain Leon Levy to begin proceedings for malicious slander against Ernest Smith. (Sd.) Mrs. Maggie Riehl.” It is true she swears that she never signed this retainer, but she admits that she did retain defendant to bring action against Smith. Upon the same day, she paid defendant ten dollars, and received the following receipt: “ Received from Mrs. Maggie Riehl the sum of ten dollars, on account of» agreed counsel fee. Balance $90. Leon Levy.”
Defendant swears, and plaintiff admits, that he told her the case would be a difficult one, and that he would charge *60her $100. Later, hut on the same day, she brought him $90, and he gave her a further receipt as follows: “ Received payment in full for services. Leon Levy.”
It is, therefore, established that the $100 were paid, in advance, for services to be rendered in the action against Ernest Smith. The plaintiff desired to have said Smith arrested, and defendant prepared the papers to obtain an order of arrest, and told plaintiff to bring two sureties to go on the undertaking on arrest. The plaintiff thereupon changed her mind and decided to abandon the case. She claims that she paid the $100 because defendant said “ it was a sure thing,” i. e.j that she would succeed, and that he would “ bring Smith to his knees, but that, after getting the $100, defendant admitted he did not know whether she would be successful or not. The defendant denies that he made any such promises, but, even if he did, a claim of false pretenses can hardly be based thereon, as the alleged words were evidently a mere expression of opinion on the part of defendant, which might, or might not, prove correct. Upon deciding to abandon the casé, the plaintiff told defendant she would allow him ten dollars for his services already performed, and demanded back the remaining ninety. The defendant refused to pay her back a cent, and declared that he was ready and willing to go on with the action against Smith, if the plaintiff would allow him to do so. The summons in said action does not appear to have been served on Smith, but it is conceded that defendant had already performed some services in preparing the papers for the proposed order of arrest, as aforesaid, and in consulting with plaintiff, as we have already stated.
The plaintiff brought this action to recover the said sum of $100, so paid to the defendant. At the end of the trial the justice said to defendant. “ Suppose you give her back ninety dollars ? ” The defendant replied: “ I would not give her a cent back.” Thereupon the justice gave judgment for the plaintiff in the sum of $100. Defendant appeals.
The defendant made no motion to dismiss the complaint, but, as this appeal is from a judgment of the Municipal *61Court, we will determine the validity of the judgment according to the facts, without regard to such omission on the part of the defendant.
We think the judgment was erroneous. The plaintiff’s contract with defendant was that the former was to pay the latter $100, in return for which the latter was to prosecute the action against Smith. The plaintiff has paid the $100, and the defendant has already rendered all the services he could in said action, and stood ready and willing to carry out his part of the agreement to the end, but the plaintiff would not let him do so. The plaintiff should not be allowed to profit by such action on her part to the detriment of the defendant, especially as no sufficient reason for her abandonment of the Smith case appears to have been given.
The judgment is reversed and a new trial granted, with costs to appellant to abide the event.
Fbeedman, P. J., and Gbeenbaum, J"., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.